            Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 1 of 7
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED:


 PRESCHOOLS OF AMERICA (USA) INC,

                            Plaintiff,
                                                             No. 17-CV-5027 (RA)
                       v.
                                                              MEMORANDUM
                                                             OPINION & ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, et. al.,

                            Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Preschools of America (USA), Inc. moves, pursuant to Federal Rules of Procedure

59(e) and 60(b), to vacate this Court’s September 6, 2018 judgment granting the motion to dismiss

brought by Defendants the City of New York (“the City”), the New York City Department of

Education (“DOE”), former DOE chancellor Carmen Farina, DOE’s head of contracts and

purchasing David Ross, and a John Doe official at the DOE. Plaintiff also seeks leave to file a

third amended complaint. For the reasons that follow, Plaintiff’s motion is DENIED.

                                         BACKGROUND

       The Court assumes familiarity with the factual background and procedural history of this

case, which were set forth in detail in its September 2018 Opinion. See Preschools of Am. (USA),

Inc. v. New York City Dep’t of Educ., No. 17-CV-5027 (RA), 2018 WL 4265886 (S.D.N.Y. Sept.

6, 2018).

       According to Plaintiff’s proposed third amended complaint (“PTAC”), Dkt. 47-1, Plaintiff

is a corporation that provides child daycare services in New York City, which is currently owned

by Ziming Shen, Jr. and his two siblings. PTAC ¶¶ 1, 12, 16. From its formation in 2003 until
           Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 2 of 7




2011, the company was owned by Shen, Jr.’s parents, Xiaoping Fan and Ziming Shen, Sr. Id.

¶¶ 18-21. In 2013, Fan and Shen, Sr. were convicted in the Eastern District of New York of

embezzling funds from their school network. See id. ¶ 24; Sept. 2018 Op. at *1.

       Defendants administer the City’s Universal Pre-Kindergarten (“UPK”) program. PTAC

¶ 25. Defendant DOE rejected Plaintiff’s proposals for UPK vendor contracts in 2014 and 2015

on the grounds that Plaintiff was “a non-responsible vendor” in light of Fan and Shen Sr.’s criminal

convictions. PTAC ¶ 43. In February 2016, Plaintiff again submitted proposals for UPK vendor

contracts for seven of its schools. Id. ¶ 41. DOE rejected three of those proposals because the

schools failed to meet geographic-demand thresholds, and one proposal because the school did not

meet certain quality thresholds. Id. ¶¶ 52, 55. As for the remaining three school sites, DOE

requested that Plaintiff show cause why it should not be deemed a non-responsible vendor, to

which Plaintiff timely responded. Id. ¶¶ 76–77. On September 1, 2016, having not yet received a

final decision, Plaintiff sent DOE a letter that expressed concern of unfair treatment, citing the

awarding of contracts to other vendors with records of improper or unlawful behavior. Id. ¶¶ 78–

80. On November 14, 2016, after Plaintiff initiated a New York State Article 78 proceeding

against Defendants, DOE deemed Plaintiff a non-responsible vendor, “effectively denying a UPK

vendor contract for all of Plaintiff’s schools.” Id. ¶ 86.

       On June 5, 2017, Plaintiff brought this action pursuant to 42 U.S.C. § 1983. The First

Amended Complaint, filed on July 11, 2017, alleged (1) that DOE violated the Equal Protection

Clause of the Fourteenth Amendment by treating Plaintiff differently than similarly situated

vendors; (2) that DOE violated Plaintiff’s right to due process by denying it the opportunity to

compete for UPK vendor contracts on an equal footing with other vendors; and (3) that DOE’s

denial of vendor contracts constituted retaliation against Fan’s past public criticism of the



                                                  2
          Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 3 of 7




department, in violation of the First Amendment. After Defendants moved to dismiss the First

Amended Complaint for failure to state a claim, Plaintiff sought leave to amend its complaint for

the second time.

       On September 6, 2018, the Court granted Defendants’ motion to dismiss the First Amended

Complaint and denied leave to amend. With regard to the equal protection claim, the Court

concluded that Plaintiff did not plausibly allege that “Defendants relied on an impermissible

consideration, bad faith, or malicious intent in denying it UPK contracts.” Sept. 2018 Op. at *7.

The Court dismissed the due process claims on the basis that there is no protected property interest

in the status of public-contract applicant. Lastly, Plaintiff’s failure to allege a plausible causal

connection between any protected speech and the subsequent denial of vendor contracts compelled

dismissal of its First Amendment retaliation claims. Plaintiff’s claim of retaliation relied on

protests led by Fan in 2001 and 2002—before the company was even formed—and activity from

2016 that took place after DOE had preliminarily deemed Plaintiff a non-responsible vendor and

issued a written decision denying proposals for four of its school sites. Id.

       On October 4, 2018, Plaintiff filed the instant motion pursuant to Federal Rules of Civil

Procedure 59(e) and 60(b) to modify and vacate the judgment that dismissed its retaliation claims.

Plaintiff also seeks leave to amend its complaint pursuant to Rule 15(a)(2) in order to introduce

new factual allegations—namely, additional denials of UPK contract proposals as well as a letter

Fan sent to DOE in June 2011—and to plead a single cause of action for First Amendment

retaliation. For the reasons set forth below, Plaintiff’s motion is denied.




                                                  3
           Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 4 of 7




                                    STANDARD OF REVIEW

        The standard for granting a reconsideration motion “is strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the court

overlooked — matters, in other words, that might reasonably be expected to alter the conclusions

reached by the court.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). A motion

for relief from judgment is “generally not favored,” and properly granted only where the moving

party makes a “showing of exceptional circumstances.” Marrero Pichardo v. Ashcroft, 374 F.3d

46, 55 (2d Cir. 2004) (internal quotation marks omitted).

        Relief under Rule 59(e) is properly granted only upon a showing of an intervening change

in controlling law, the availability of new evidence, or the need to correct a clear error or prevent

manifest injustice. See, e.g., Metzler Inv. Gmbh v. Chipotle Mexican Grill, Inc., 970 F.3d 133, 142

(2d Cir. 2020). “A Rule 59(e) motion may not be used to relitigate old matters, or to raise

arguments or present evidence that could have been raised prior to the entry of judgment.” 4 Pillar

Dynasty LLC v. New York & Co., Inc., 933 F.3d 202, 216 (2d Cir. 2019) (internal quotation marks

omitted). Rule 60(b) authorizes courts to relieve a party from a final judgment or order for, inter

alia, mistake or inadvertence, “newly discovered evidence that, with reasonable diligence, could

not have been discovered in time to move for a new trial under Rule 59(b),” or “any other reason

that justifies relief.” Fed. R. Civ. P. 60(b).

                                            DISCUSSION

        Plaintiff’s motion seeks relief primarily on the basis of purportedly new evidence. The

PTAC adds allegations 1) that Fan wrote a letter on June 4, 2011 to DOE accusing another daycare

of unlawful conduct, which impelled an internal investigation within DOE; and 2) that the DOE

in 2014 and 2017 declined to award UPK contracts to two other organizations that rented space



                                                 4
          Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 5 of 7




from Fan and Shen, Sr. on the basis that they “failed quality threshold requirements.” PTAC

¶ 132(A). According to Plaintiff, the allegation that a purported exercise of protected speech was

followed three years later by purportedly discriminatory treatment cures the pleading deficiencies

that compelled the dismissal of its amended complaint. The Court disagrees.

       Even assuming that these allegations of conduct dating back years qualify as “new” for

purposes of post-judgment relief, they do not “alter the conclusion[] reached by the court” in

September 2018 that Plaintiff failed to state a claim for retaliation under the First Amendment.

Shrader, 70 F.3d at 257. In essence, Plaintiff claims that Defendant denied UPK contracts to

Plaintiff “in retaliation for Fan’s public criticism of defendant DOE administering the UPK

program as it related to the Chinese community.” PTAC ¶ 160. The Court previously found

implausible the allegation that any causal connection existed between Fan’s protest activity and

DOE’s supposed retaliation, due to the nearly two-decade lag between the two. See Sept. 2018

Op. at *5. This ‘new’ evidence does not alter the Court’s conclusion. The three-year lag between

the 2011 letter and the first denial of a UPK contract is, as before, “too attenuated to establish a

causal relationship between the exercise of a federal constitutional right and an allegedly

retaliatory action.” Gorman-Bakos v. Cornell Coop. Extension, 252 F.3d 545, 554 (2d Cir. 2001).

Delays longer than one year are routinely deemed insufficient to support the necessary inference

of discriminatory retaliation. See e.g., Burkybile v. Bd. of Educ. of Hastings-On-Hudson Union

Free School Dist., 411 F.3d 306 (2d Cir. 2005) (affirming dismissal in part because the passage of

more than a year between protected activity and adverse action defeated an inference of causation).

More importantly, the 2014 denials concerned other daycares that were not owned by Plaintiff,

and thus do not qualify as adverse action against the Plaintiff. The new allegations simply do not




                                                 5
          Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 6 of 7




support an inference of causation between Fan’s activity and DOE denials of Plaintiff’s UPK

applications.

       Moreover, the Court cannot reasonably infer from the ‘new’ allegation that DOE agents in

2014 told staff at a preschool—which was not formally affiliated with Plaintiff—that their UPK

application was rejected “because of their association with Plaintiff,” PTAC ¶ 132(A), that Fan’s

protected speech was a “substantial motivating factor” in DOE’s determination that Plaintiff was

a non-responsible vendor. Smith v. Cty. of Suffolk, 776 F.3d 114, 118 (2d Cir. 2015). The

Complaint itself acknowledges that DOE reached that determination “based upon Fan and Shen[

Sr.]’s criminal convictions,” PTAC ¶ 43, casting further doubt on the plausibility that the denials

were connected with speech made years earlier from a former principal of the company. As before,

“the factual allegations here are simply too thin, and the time gap too wide, to sustain an animus-

based retaliation claim.” Sept. 2018 Op. at *5. Accordingly, Plaintiff’s motion for relief on the

basis of newly available evidence is denied.

       Plaintiff’s invocations of Rules 60(b)(1) and (b)(6) are similarly unavailing. Because its

memorandum of law does not specify the “mistake, inadvertence, surprise, or excusable neglect”

that purportedly compels reconsideration of the September 2018 decision, Plaintiff is not entitled

to relief under that provision. Fed. R. Civ. P. 60(b)(1). As for Rule 60(b)(6), the Court of Appeals

for the Second Circuit has described that provision as “properly invoked only when there are

extraordinary circumstances justifying relief, when the judgment may work an extreme and undue

hardship, and when the asserted grounds for relief are not recognized in [the other clauses] of the

Rule.” Metzler Inv. Gmbh, 970 F.3d at 143. Mere citation of the provision—without any

explanation of how it applies under these circumstances—is insufficient to carry Plaintiff’s burden

under the rule.



                                                 6
            Case 1:17-cv-05027-RA Document 56 Filed 12/29/20 Page 7 of 7




         Lastly, denial of relief under Rules 59(e) and 60(b) compels denial of Plaintiff’s motion to

amend its complaint pursuant to Rule 15(a)(2). “It is well established that ‘a party seeking to file

an amended complaint post-judgment must first have the judgment vacated or set aside pursuant

to Fed. R. Civ. P. 59(e) or 60(b).’” Id. at 142 (quoting Ruotolo v. City of New York, 514 F.3d 184,

191 (2d Cir. 2008) (alterations omitted)).

         The Clerk of Court is respectfully directed to terminate items 47, 50, and 54 on the docket.

SO ORDERED.

Dated:      December 29, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge




                                                  7
